           Case 5:18-cv-01054 Document 1 Filed 10/08/18 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

CLINTON GOLSON,                               )
                                              )
     Plaintiff,                               )
                                              )
     v.                                       )      Case No. 5:18-cv-1054
                                              )
TERRILL OUTSOURCING GROUP, LLC                )
d/b/a SUPERLATIVE RM,                         )
                                              )
     Defendant.                               )

                               PLAINTIFF’S COMPLAINT

     Plaintiff, CLINTON GOLSON (“Plaintiff”), through his attorney, Agruss Law Firm, LLC,

alleges the following against Defendant, TERRILL OUTSOURCING GROUP, LLC d/b/a

SUPERLATIVE RM (“Defendant”):

                                    INTRODUCTION

  1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act 15

     U.S.C. § 1692, et seq. (“FDCPA”).

  2. Count II of Plaintiff’s Complaint is based on the Texas Debt Collection Act Tex. Fin. Code

     Ann. § 392, et al. (“TDCA”).

                             JURISDICTION AND VENUE

  3. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1692k,

     and 15 U.S.C. § 1693(m).

  4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

     actions may be brought and heard before “any appropriate United States district court

     without regard to the amount in controversy,” and 28 U.S.C. § 1367 grants this court

     supplemental jurisdiction over the state claims contained within.
                                              1
         Case 5:18-cv-01054 Document 1 Filed 10/08/18 Page 2 of 6



5. Defendant conducts business in San Antonio, Bexar County, Texas.

6. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue occurred

   in this District.

                                          PARTIES

7. Plaintiff is a natural person residing in San Antonio, Bexar County, Texas.

8. Plaintiff is a consumer as that term is defined by the FDCPA and TDCA.

9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and TDCA.

10. Defendant is a debt collector as that term is defined by the FDCPA and TDCA.

11. Defendant attempted to collect a consumer debt from Plaintiff.

12. Defendant is a collection agency with a principal place of business in Elk Grove,

   California.

13. Defendant is a business entity engaged in the collection of debt within the State of Texas.

14. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

15. The principal purpose of Defendant’s business is the collection of debts allegedly owed to

   third parties.

16. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

17. During the course of its attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.



                                              2
         Case 5:18-cv-01054 Document 1 Filed 10/08/18 Page 3 of 6



18. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                 FACTUAL ALLEGATIONS

19. Defendant is attempting to collect an alleged consumer debt from Plaintiff which Plaintiff

   does not owe.

20. Plaintiff’s alleged debt owed arises from transactions for personal, family, and household

   purposes.

21. Even if at one point in time Plaintiff did owe the alleged debt, Plaintiff did not owe the

   alleged debt when Defendant sought to collect the debt from Plaintiff.

22. Within the past year of Plaintiff filing this Complaint, Defendant began calling Plaintiff

   on Plaintiff’s telephones at xxx-xxx-0139 and xxx-xxx-2897, in an attempt to collect the

   alleged debt.

23. Defendant calls Plaintiff from various telephone numbers including, but not limited to,

   877-422-4284, which is one of Defendant’s telephone numbers.

24. In or around September 2017, Defendant sent a letter to Plaintiff with an offer to settle the

   alleged debt.

25. In or around September 2017, Plaintiff spoke with one of Defendant’s collectors and

   entered into a payment arrangement with Defendant to pay off the alleged debt.

26. On or around September 4, 2018, Plaintiff made a final payment in the amount of $260.91

   to settle the debt in full.

27. Despite not owing the alleged debt, Defendant continued to place collection calls to

   Plaintiff in an attempt to collect the debt not owed.

28. On or around September 4, 2018, Defendant mailed a letter to Plaintiff with an offer to

                                              3
         Case 5:18-cv-01054 Document 1 Filed 10/08/18 Page 4 of 6



   settle the account that was paid in full.

29. On or around August 21, 2018, Defendant mailed a letter to Plaintiff stating “…please

   accept this letter as notice that a pre-approved draft in the amount of $260.91 will be

   deducted from your account.”

                         COUNT I
DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

30. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

          consequences of which was to harass, oppress, and abuse Plaintiff in connection

          with the collection of an alleged debt, when Defendant continued to place

          collection calls to Plaintiff after Plaintiff paid the alleged debt;

       b. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

          misleading representation or means in connection with the collection of any debt,

          when Defendant attempted to collect a debt from Plaintiff that he does not even

          owe;

       c. Defendant violated § 1692e(5) of the FDCPA by threatening to take any action that

          cannot legally be taken, when Defendant threatened to withdraw funds from

          Plaintiff’s account after Plaintiff no longer owed the alleged debt;

       d. Defendant violated § 1692e(10) of the FDCPA by using any false representation

          or deceptive means to collect or attempt to collect any debt, when Defendant

          attempted to collect a debt from Plaintiff that he does not even owe; and

       e. Defendant violated § 1692(f) of the FDCPA by using fair or unconscionable means

          in connection with the collection of an alleged debt, when Defendant engaged in

          the foregoing conduct.
                                               4
               Case 5:18-cv-01054 Document 1 Filed 10/08/18 Page 5 of 6



       WHEREFORE, Plaintiff, CLINTON GOLSON, respectfully requests judgment be entered

against Defendant, TERRILL OUTSOURCING GROUP, LLC d/b/a SUPERLATIVE RM, for the

following:

   31. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

       U.S.C. § 1692k;

   32. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices Act,

       15 U.S.C. § 1692k; and

   33. Any other relief that this Honorable Court deems appropriate.

                                 COUNT II
             DEFENDANT VIOLATED THE TEXAS DEBT COLLECTION ACT

   30. Plaintiff repeats and re-alleges paragraphs 1-29 of Plaintiff’s Complaint as the allegations

       in Count II of Plaintiff’s Complaint.

   31. Defendant violated the TDCA based on the following:

             a. Defendant violated Tex. Fin. Code § 392.301(8) by threatening to take an action

                prohibited by law, when Defendant threatened to withdraw funds from Plaintiff’s

                account after Plaintiff no longer owed the alleged debt;

             b. Defendant violated Tex. Fin. Code § 392.302(4) causing a telephone to ring

                repeatedly or continuously with the intent to harass a person at the called number,

                when Defendant continued to place collection calls to Plaintiff after Plaintiff paid

                the alleged debt; and

             c. Defendant violated Tex. Fin. Code § 392.304(8) by misrepresenting the character,

                extent or amount of a consumer debt, when Defendant mailed a letter to Plaintiff

                in an attempt to collect a debt not owed by Plaintiff.

       WHEREFORE, Plaintiff, CLINTON GOLSON, respectfully requests judgment be entered
                                                  5
             Case 5:18-cv-01054 Document 1 Filed 10/08/18 Page 6 of 6



against Defendant, TERRILL OUTSOURCING GROUP, LLC d/b/a SUPERLATIVE RM, for the

following:

   32. For statutory damages provided and pursuant to Tex. Fin. Code Ann. § 392.403 and/or Tex.

       Bus. & Com. Code § 17.50(d);

   33. For attorneys’ fees, costs and disbursements;

   34. Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1); and

   35. For any such other and further relief, as well as further costs, expenses and disbursements

       of this action, as this Court may deem just and proper.



DATED: October 8, 2018               RESPECTFULLY SUBMITTED,


                                     By:_/s/ Michael S. Agruss
                                            Michael S. Agruss
                                            SBN: 6281600
                                            Agruss Law Firm, LLC
                                            4809 N. Ravenswood Ave., Suite 419
                                            Chicago, IL 60640
                                            Tel: 312-224-4695
                                            Fax: 312-253-4451
                                            michael@agrusslawfirm.com
                                            Attorney for Plaintiff




                                                6
